Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.         This communication is a first office action, non-final rejection on the merits.  Claims 1-20, as originally filed, are currently pending and have been considered below.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 03/03/2021 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Double Patenting
3.       Claims 1-20 rejected on the ground of nonstatutory double patenting over claims 1-20 of U.S. Patent No. 10464577 B1 and claims 1-20 of U.S. Patent No. 10562542 B1 and claims 1-20 of U.S. Patent No. 10940871 B1 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
4.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
       Claim 1-20 of the application (16/729342) as shown in the table below contains every element of claims 1-20 of the patented application. 
Claims of instant application 16/729342
Claims of U.S. Patent No. 10464577 B1
1. A mobile computing device, comprising: a display; a processor; and memory that stores computer-executable instructions that, when executed by the processor, cause the processor to perform acts comprising: receiving data from an autonomous vehicle specifying a pictorial support message to be presented to a user, wherein the user is a passenger in the autonomous vehicle, wherein the pictorial support message is contextually relevant to a type of an event detected by the autonomous vehicle based upon a sensor signal generated by a sensor system of the autonomous vehicle, wherein the pictorial support message is selected based on the type of the event, and wherein the pictorial support message is a predefined pictorial support message specified as being relevant to the type of the event; and responsive to receiving the data, presenting the pictorial support message on the display. 
 
15. A method, comprising: receiving, at a mobile computing device, data from an autonomous vehicle specifying a pictorial support message to be presented to a user, wherein the user is a passenger in the autonomous vehicle, wherein the pictorial support message is contextually relevant to a type of an event detected by the autonomous vehicle based upon a sensor signal generated by a sensor system of the autonomous vehicle, 
18. An autonomous vehicle, comprising: a sensor system configured to output a sensor signal; and a computing system, comprising: a processor; and memory that stores computer-executable instructions that, when executed by the processor, cause the processor to perform acts comprising: detecting an occurrence of a type of an event during a ride of a passenger in the autonomous vehicle based on the sensor signal outputted by the sensor system; and responsive to detecting the occurrence of the type of the event, causing a mobile computing device of the passenger to output a pictorial support message that is contextually relevant to the type of the event, wherein the pictorial support message is selected based on the type of the event, and wherein the pictorial support message is a predefined pictorial support message specified as being relevant to the type of the event. 


10. A method comprising: determining, based upon aprofile of a passenger of an autonomous vehicle, that support is to be provided textually to the passenger when the support is provided to the passenger; detecting occurrence of an event based upon sensor signal output from a sensor system in the autonomous vehicle, wherein the sensor signal output is indicative of 
18. A computing device, comprising: a processor; and memory that comprises computer-executable instructions that, when executed by the processor, cause the processor to perform acts including: determining, based upon a profile of a passenger of an autonomous vehicle, that support is to be provided textually to the passenger when the support is provided to the passenger; detecting occurrence of an event based upon sensor signal output from a sensor system in the autonomous vehicle, wherein the sensor signal output is indicative of a condition of the autonomous vehicle, wherein the event has been identified as potentially causing discomfort to the passenger; responsive to detecting the occurrence of the event, setting a predefined support message associated with the event as a support message to be presented to the passenger, wherein the predefined support message is defined in an account corresponding to the event maintained in a database prior to occurrence of the event; and causing, in accordance with the profile of the passenger, a display to present the support message textually, wherein the textual support message solicits feedback from the passenger of the autonomous vehicle.


6.        Claims 1-20 of the application (16/729342) as shown in the table below contains every element of claims 1-20 of the patented application. 
Claims of instant application 16/729342
Claims of U.S. Patent No. 10562542 B1
1. A mobile computing device, comprising: a display; a processor; and memory that stores computer-executable instructions that, when executed by the processor, cause the processor to perform acts comprising: receiving data from an autonomous vehicle specifying a pictorial support message to be presented to a user, wherein the user is a passenger in the autonomous vehicle, wherein the pictorial support message is contextually relevant to a type of an event detected by the autonomous vehicle based upon a sensor signal generated by a sensor system of the autonomous vehicle, wherein the pictorial support message is selected based on the type of the event, and wherein the pictorial support message is a predefined pictorial support message specified as being relevant to the type of the event; and responsive to receiving the data, presenting the pictorial support message on the display. 
 
15. A method, comprising: receiving, at a mobile computing device, data from an autonomous vehicle specifying a pictorial support message to be presented to a user, wherein the user is a passenger in the autonomous vehicle, wherein the pictorial support message is contextually relevant to a type of an event detected by the autonomous vehicle based upon a sensor signal generated by a sensor system of the autonomous vehicle, wherein the pictorial support message is selected based on the type of the event, and wherein the pictorial support message is a predefined pictorial support message specified as being relevant to the type of the event; and responsive to receiving the data, presenting the pictorial support message on a display of the mobile computing device.
18. An autonomous vehicle, comprising: a sensor system configured to output a sensor signal; and a computing system, comprising: a processor; and memory that stores computer-executable instructions that, when executed by the processor, cause the processor to perform acts comprising: detecting an occurrence of a type of an event during a ride of a passenger in the autonomous vehicle based on the sensor signal outputted by the sensor system; and responsive to detecting the occurrence of the type of the event, causing a mobile computing device of the passenger to output a pictorial support message that is contextually relevant to the type of the event, wherein the pictorial support message is selected based on the type of the event, and wherein the pictorial support message is a predefined pictorial support message specified as being relevant to the type of the event. 

1. An autonomous vehicle, comprising: a sensor system that is configured to output a sensor signal indicative of a condition of the autonomous vehicle; a user interface device that presents a user interface to a passenger of the autonomous vehicle, wherein the user interface device includes a display; and a computing system that is in communication with the sensor system and the user interface device, wherein the computing system comprises: a processor; and memory that stores computer-executable instructions that, when executed by the processor, cause the processor to perform acts comprising: selecting, based upon a profile of the passenger, a manner of providing support to the passenger, wherein the profile of the passenger specifies that a preference of the passenger is to present support pictorially; detecting occurrence of an event based upon the sensor signal output by the sensor system, wherein the event comprises an atypical act of the autonomous vehicle that has been identified as potentially causing discomfort to the passenger; responsive to detecting the occurrence of the event and based upon the profile of the passenger specifying that the preference of the passenger is to present support pictorially, setting a predefined pictorial support message associated with the event as a pictorial support message presented to the passenger, wherein the predefined pictorial support message is defined in an account corresponding to the event maintained in a database prior to the occurrence of the event; and causing, in accordance with the profile of the passenger, the display to present the pictorial support message, wherein the pictorial support message solicits feedback from the passenger of the autonomous vehicle.
    10. A method comprising: selecting, based upon a profile of a passenger of an autonomous vehicle, a manner of providing support to the passenger, wherein the profile of the passenger specifies that a preference of the passenger is to present support pictorially; detecting occurrence of an event based upon sensor signal output from a sensor system in the autonomous vehicle, wherein the sensor signal output is indicative of a condition of the autonomous vehicle, wherein the event comprises an atypical act of the autonomous vehicle that has been identified as potentially causing discomfort to the passenger; responsive to detecting the occurrence of the event and based upon the profile of the passenger specifying that the preference of the passenger is to present support pictorially, setting a predefined pictorial support message associated with the event as a pictorial support message presented to the passenger, wherein the predefined pictorial support message is defined in an account corresponding to the event maintained in a database prior to the occurrence of the event; and causing, in accordance with the profile of the passenger, a display to present the pictorial support message, wherein the pictorial support message solicits feedback from the passenger of the autonomous vehicle.
17. A computing system, comprising: a processor; and memory that stores computer-executable instructions that, when executed by the processor, cause the processor to perform acts comprising: selecting, based upon a profile of a passenger of an autonomous vehicle, a manner of providing support to the passenger, wherein the profile of the passenger specifies that a preference of the passenger is to present support pictorially; detecting occurrence of an event based upon sensor signal output from a sensor system in the autonomous vehicle, wherein the sensor signal output is indicative of a condition of the autonomous vehicle, wherein the event comprises an atypical act of the autonomous vehicle that has been identified as potentially causing discomfort to the passenger; responsive to detecting the occurrence of the event and based upon the profile of the passenger specifying that the preference of the passenger is to present support pictorially, setting a predefined pictorial support message associated with the event as a pictorial support message presented to the passenger, wherein the predefined pictorial support message is defined in an account corresponding to the event maintained in a database prior to the occurrence of the event; and causing, in accordance with the profile of the passenger, a display to present the pictorial support message, wherein the pictorial support message solicits feedback from the passenger of the autonomous vehicle.


Claim Rejections - 35 USC § 103
7.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
8.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.       This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.       Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Roth (US 2016/0196098 A1) (hereinafter Roth) in view of Gordon (US 2017/0057507 A1) (hereinafter Gordon).

               Regarding claim 1, Roth discloses a mobile computing device (Fig. 6), comprising: a display (paragraph 0071-0072, automatically altering functionality of displays includes popping up content being shown on closest, showing any of a textual or pictorial message on displays); 
a processor; and memory that stores computer-executable instructions that, when executed by the processor, cause the processor to perform acts (Fig. 9, FIG. 9, in-vehicle computing system 200, processor 214 and interface processor 220, communication module 222 output data to vehicle systems 231 and vehicle control elements 261) comprising: 
receiving data from an autonomous vehicle specifying a pictorial support message to be presented to a user, wherein the user is a passenger in the autonomous vehicle (paragraph 0006, in response to determining, automatically alter a functionality of displays, paragraph 0054, in response to the determining, automatically altering functionality of displays includes showing any of a textual or pictorial message), wherein the pictorial support message is contextually relevant to a type of an event detected by the autonomous vehicle based upon a sensor signal generated by a sensor system of the autonomous vehicle, wherein the pictorial support message is selected based on the type of the event, and wherein the pictorial support message is a predefined pictorial support message specified as being relevant to the type of the event (paragraph 0049, audible message previously recorded message that includes driving related information as well as displaying a textual and/or pictorial message on display screen, paragraph 0026, devices located inside cabin of vehicle and include a server computing system, personal computing system, portable electronic device, paragraph 0055, in-vehicle computing system to provide information-based media content (audio, visual media content, including entertainment content, navigational services, etc.)).
Roth specifically fails to disclose responsive to receiving the data, presenting the pictorial support message on the display.
In analogous art, Gordon discloses responsive to receiving the data, presenting the pictorial support message on the display (Fig. 6, para 0024, feedback textual (e.g., input to a display) or from biometric sensors, para 0029, profile provides indication of SDV occupant's abilities and preferences, SDV occupant's emotional state, para 0031, based on profile, system adjust and send pictorial or text message and displayed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of controlling a visual output of the displays based on a tracking of a vehicle driver disclosed by Roth to display vehicle based on the emotional state descriptor for the occupant(s) as taught by Gordon to display on user interface based on overall emotion trait and occupant profiles  to show reaction in display in which the occupant is riding to affects the vehicles' ability to respond to emergency situations [Gordon, paragraph 0096].
Regarding claim 2, Roth discloses the mobile computing device of claim 1, wherein the pictorial support message solicits feedback from the passenger (paragraph 0071-0072, automatically altering functionality of displays includes popping up content being shown on closest, showing any of a textual or pictorial message on displays, changing at least one of alert level, User preferences or information or responses to presented messages performed via user input to user interface). 
Regarding claim 3, Roth discloses the mobile computing device of claim 1, wherein the data specifying the pictorial support message is received responsive to the event being detected by the autonomous vehicle (para 0053, display pictorial message for predefined amount of time, para 0072, automatically altering functionality of displays includes popping up content shown on closest, showing textual or pictorial message on displays, paragraph 0071-0072, automatically altering functionality of displays popping up content being shown on closest, showing any of textual or pictorial message on displays, changing alert level). 
Regarding claim 4, Roth discloses the mobile computing device of claim 1, wherein the display is caused to present the pictorial support message based on a profile of the passenger (para 0026, information regarding contextual data, user behavior preferences (i. e., profile of user), operating rules, etc. transmit to in-vehicle computing system and touch screen), and wherein the profile of the passenger specifies that autonomous vehicle support for the passenger is to be effectuated using pictorial communication (para 0029, profile provides indication of SDV occupant's abilities and preferences, including the SDV occupant's emotional state, paragraph 0031, based on profile, system adjust and send pictorial or text message and displayed). 
Regarding claim 5, Roth fails to disclose the mobile computing device of claim 1, wherein the pictorial support message comprises information specifying a cause of the event. 
In analogous art, Gordon discloses the mobile computing device of claim 1, wherein the pictorial support message comprises information specifying a cause of the event (paragraph 0083, icons shown in feelings box 608 to indicate that he/she is currently feeling happy, angry, nervous, sleepy (depicted icons), etc, paragraph 0031, based on profile, system adjust and send pictorial or text message and displayed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of controlling a visual output of displays based on a tracking of vehicle driver disclosed by Roth to use profile to provides indication of SDV occupant's abilities and preferences, occupant's emotional state as taught by Gordon to display on user interface based on overall emotion trait and occupant profiles  to show reaction in display in which occupant is riding to affects vehicles' ability to respond to emergency situations [Gordon, para 0096].
Regarding claim 6, Roth discloses the mobile computing device of claim 1, wherein the pictorial support message comprises pictorial content selectable by the passenger via the display (para 0071-72, automatically altering functionality of displays includes popping up content, showing any of a textual or pictorial message on displays, changing at least one of alert level, User preferences or information or responses to presented messages performed via user input to user interface). 
Regarding claim 7, Roth discloses the mobile computing device of claim 1, the acts further comprising: receiving feedback from the passenger in response to the pictorial support message (paragraph 0006, in response to determining, automatically alter functionality of displays, paragraph 0054, in response to the determining, automatically altering functionality of displays includes showing any of a textual or pictorial message); and responsive to receiving the feedback, presenting a pictorial response support message on the display, wherein content of the pictorial response support message is based on the feedback from the passenger (paragraph 0071-0072, automatically altering functionality of displays includes popping up content being shown on closest, showing any of a textual or pictorial message on displays, changing at least one of alert level, User preferences or information or responses to presented messages performed via user input to user interface). 
Regarding claim 8, Roth discloses the mobile computing device of claim 1, the acts further comprising: receiving feedback from the passenger in response to the pictorial support message; and responsive to receiving the feedback, establishing a communication channel for the passenger (paragraph 0072, in response to determining, altering a functionality of displays, paragraph 0025, communication link provide sensor and/or control signals from various vehicle systems and provide control or display signals to in-vehicle systems and touch screen). 
Regarding claim 9, Roth discloses the mobile computing device of claim 1, the acts further comprising: receiving feedback from the passenger in response to the pictorial support message; and responsive to receiving the feedback, establishing a written chat session for the passenger (para 0053, display pictorial message for predefined amount of time, para 0072, automatically altering functionality of displays includes popping up content being shown on closest, showing textual or pictorial message on displays). 
Regarding claim 10, Roth discloses the mobile computing device of claim 1, wherein the type of the event is an atypical event predefined as potentially causing passenger discomfort (paragraph 0072, in response to determining, altering a functionality of displays, paragraph 0025, communication link provide sensor and/or control signals from various vehicle systems and provide control or display signals to in-vehicle systems and touch screen). 
Regarding claim 11, Roth discloses the mobile computing device of claim 1, the acts further comprising: receiving feedback from the passenger in response to the pictorial support message, wherein the feedback received from the passenger via the mobile computing device controls operation of the autonomous vehicle (para 0053, display pictorial message for predefined amount of time, para 0072, automatically altering functionality of displays includes popping up content being shown on closest, showing textual or pictorial message on displays). 
Regarding claim 12, Roth discloses the mobile computing device of claim 1, wherein a first predefined pictorial support message is predefined for a first event type, wherein a second predefined pictorial support message is predefined for a second event type, and wherein content of the first predefined pictorial support message is different from content of the second predefined pictorial support message. 
Regarding claim 13, Roth discloses the mobile computing device of claim 1, wherein the pictorial support message comprises a plurality of images arranged in a sequence illustrating a manner by which passenger feedback is provided and a resulting action of the autonomous vehicle responsive to the passenger feedback (paragraph 0071-0072, automatically altering functionality of displays includes popping up content being shown on closest, showing any of a textual or pictorial message on displays, changing at least one of alert level, User preferences or information or responses to presented messages performed via user input to user interface). 
Regarding claim 14, Roth discloses the mobile computing device of claim 1, wherein the pictorial support message comprises a video illustrating a manner by which passenger feedback is provided and a resulting action of the autonomous vehicle responsive to the passenger feedback (para 0053, display pictorial message for predefined amount of time, para 0072, automatically altering functionality of displays includes popping up content being shown on closest, showing textual or pictorial message on displays). 
Regarding claim 15, Roth discloses a method (Fig. 9, FIG. 9, in-vehicle computing system 200, processor 214, communication module 222 output data to vehicle systems 231 and vehicle control elements 261), comprising: 
receiving, at a mobile computing device, data from an autonomous vehicle specifying a pictorial support message to be presented to a user, wherein the user is a passenger in the autonomous vehicle, wherein the pictorial support message is contextually relevant to a type of an event detected by the autonomous vehicle based upon a sensor signal generated by a sensor system of the autonomous vehicle (paragraph 0006, in response to determining, automatically alter functionality of displays, paragraph 0054, in response to the determining, automatically altering functionality of displays includes showing any of a textual or pictorial message), wherein the pictorial support message is selected based on the type of the event, and wherein the pictorial support message is a predefined pictorial support message specified as being relevant to the type of the event (paragraph 0049, audible message previously recorded message that includes driving related information as well as displaying a textual and/or pictorial message on display screen, paragraph 0026, devices located inside cabin of vehicle and include a server computing system, personal computing system, portable electronic device, para 0055, in-vehicle computing system may be a configured to provide information-based media content (audio visual media content, including entertainment content, navigational services, etc.)). 
Roth specifically fails to disclose responsive to receiving the data, presenting the pictorial support message on a display of the mobile computing device.
In analogous art, Gordon discloses responsive to receiving the data, presenting the pictorial support message on a display of the mobile computing device (Fig. 6, paragraph 0024, feedback textual (e.g., as an input to a display) or from biometric sensors, para 0029, profile provides indication of SDV occupant's abilities and preferences, including the SDV occupant's emotional state, paragraph 0031, based on profile, system adjust and send pictorial or text message and displayed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of controlling a visual output of the displays based on a tracking of a vehicle driver disclosed by Roth to display vehicle based on the emotional state descriptor for the occupant(s) as taught by Gordon to display on user interface based on overall emotion trait and occupant profiles  to show reaction in display in which the occupant is riding to affects the vehicles' ability to respond to emergency situations [Gordon, paragraph 0096].
Regarding claim 16, Roth discloses the method of claim 15, wherein the pictorial support message solicits feedback from the passenger (paragraph 0071-0072, automatically altering functionality of displays includes popping up content being shown on closest, showing any of a textual or pictorial message on displays, changing at least one of alert level, User preferences or information or responses to presented messages performed via user input to user interface). 
Regarding claim 17, Roth discloses the method of claim 15, further comprising: receiving feedback from the passenger in response to the pictorial support message, wherein the feedback received from the passenger via the mobile computing device controls operation of the autonomous vehicle (para 0072, in response to determining, altering functionality of displays, para 0025, communication link provide sensor or control signals from various vehicle systems and provide control or display signals to in-vehicle systems and touch screen, paragraph 0055, in-vehicle computing system may be a configured to provide information-based media content (audio and/or visual media content, including entertainment content, navigational services, etc.)). 
Regarding claim 18, Roth discloses an autonomous vehicle (Fig. 1, 9, Fig. 9, paragraph 0060, Sensor subsystem 210 of in-vehicle computing system 200 communicate with and receive inputs from various vehicle sensors), comprising:
 a sensor system configured to output a sensor signal (paragraph 0026, transmit sensor output from external devices to in-vehicle computing system and an associated touch screen); and 
a computing system, comprising: a processor; and memory that stores computer-executable instructions that, when executed by the processor, cause the processor to perform acts (Fig. 9, paragraph 0057, In-vehicle computing system 200 include one or more processors (system processor 214 and an interface processor 220) execute operating system and control input/output, display, and other operations of in-vehicle computing system) comprising: 
detecting an occurrence of a type of an event during a ride of a passenger in the autonomous vehicle based on the sensor signal outputted by the sensor system (paragraph 0026, information regarding contextual data, user behavior/preferences (i. e., profile of user), operating rules, etc. transmit to in-vehicle computing system and touch screen, paragraph 003, vehicles to detect erratic behavior and to obtain visual information in order to conduct a range of critical tasks (navigation, monitoring speed and fuel level, entertainment system control, etc.); and 
responsive to detecting the occurrence of the type of the event, causing a mobile computing device of the passenger to output a pictorial support message that is contextually relevant to the type of the event (paragraph 0006, in response to determining, automatically alter a functionality of displays, paragraph 0054, in response to the determining, automatically altering functionality of displays includes showing any of a textual or pictorial message), wherein the pictorial support message is selected based on the type of the event (paragraph 0049, audible message previously recorded message that includes driving related information as well as displaying a textual and/or pictorial message on display screen, paragraph 0026, devices located inside cabin of vehicle and include a server computing system, personal computing system, portable electronic device, paragraph 0055, in-vehicle computing system may be a configured to provide information-based media content (audio and/or visual media content, including entertainment content, navigational services, etc.)). 
Roth specifically fails to disclose the pictorial support message is a predefined pictorial support message specified as being relevant to the type of the event.
In analogous art, Gordon discloses the pictorial support message is a predefined pictorial support message specified as being relevant to the type of the event (Fig. 6, paragraph 0024, feedback textual (e.g., an input to a display) or from biometric sensors, para 0029, profile provides indication of SDV occupant's abilities and preferences, including the SDV occupant's emotional state, paragraph 0031, based on profile, system adjust and send pictorial or text message and displayed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of controlling a visual output of the displays based on a tracking of a vehicle driver disclosed by Roth to display vehicle based on the emotional state descriptor for the occupant(s) as taught by Gordon to display on user interface based on overall emotion trait and occupant profiles  to show reaction in display in which the occupant is riding to affects the vehicles' ability to respond to emergency situations [Gordon, paragraph 0096].
Regarding claim 19, Roth discloses the autonomous vehicle of claim 18, the acts further comprising: controlling operation of the autonomous vehicle responsive to feedback received from the passenger via the mobile computing device, the feedback being received in response to the pictorial support message (para 0053, display pictorial message for predefined amount of time, para 0072, automatically altering functionality of displays includes popping up content shown on closest, showing textual or pictorial message on displays, paragraph 0071-0072, automatically altering functionality of displays popping up content being shown on closest, showing any of textual or pictorial message on displays, changing alert level, User preferences or information or responses to presented messages performed via user input to user interface). 
Regarding claim 20, Roth discloses the autonomous vehicle of claim 18, the acts further comprising: selecting the pictorial support message based on the type of the event (para 0048, pictorial message appears simplified content and take form of an icon, picture, symbol, or the like, para 0053, display pictorial message for predefined amount of time, para 0072, automatically altering functionality of displays popping up content, showing any of textual or pictorial message on displays). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mirza Alam whose telephone number is (469) 295-9286.  The examiner can be reached on Monday-Thursday 7:30AM-6:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for Published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689